Citation Nr: 1030277	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  06-37 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include intervertebral disc syndrome (IVDS).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran served on active duty from October 1980 to October 
1983.  He also served in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The Veteran subsequently relocated and 
jurisdiction of his claim was transferred to the RO in St. 
Petersburg, Florida. 

In February 2008, the Veteran presented testimony at a Travel 
Board hearing at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing is associated with the 
claims folder.

The Board previously issued a decision in April 2008 denying the 
current claim on appeal.  The Veteran appealed this decision to 
the U. S. Court of Appeals for Veterans Claims (Court).  Pursuant 
to an Order dated in March 2009, the Court granted a Joint Motion 
for Remand (Joint Motion) filed by the parties, vacated the April 
2008 Board decision, and remanded the matter for compliance with 
the instructions in the Joint Motion.  

Specifically, in the March 2009 Joint Motion, the Court directed 
the Board (1) to provide adequate reasons and bases that address 
the factors of chronicity and continuity of symptomatology as 
discussed in 38 C.F.R. § 3.303(b); (2) to address the credibility 
of the Veteran's lay assertions as they pertain to continuity of 
symptomatology; (3) to address whether private treatment records 
stating that the Veteran's degenerative disc disease preexisted 
his post-service December 2004 motor vehicle accident (MVA) 
constituted evidence in support of continuity of symptomatology; 
and (4) to provide the Veteran another VA etiological opinion if 
the Board finds that the Veteran's assertions as to continuity of 
symptomatology are credible.  

The case then returned to the Board so that it could implement 
the Court's directives.  In turn, the Board remanded this case in 
August 2009 and again in February 2010 for further development.  
After completion of this development, the case has now been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  There is insufficient evidence of a chronic low back disorder 
including IVDS during service or of arthritis in the low back 
within one year after service, and there is probative medical 
evidence against a link between the Veteran's current low back 
disorder and his period of active military service - including 
the fracture treated during service.   

2.  The Veteran's lay assertions regarding continuity of 
symptomatology are not probative or credible in light of other 
evidence of record.  


CONCLUSION OF LAW

A low back disorder to include IVDS was not incurred or 
aggravated during service and arthritis of the low back may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101(3), 1112(a), 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 
3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in January 2005, August 2005, and May 2006.  These 
letters effectively satisfied the notification requirements of 
the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and evidence 
not of record that was necessary to substantiate his service 
connection claim; (2) informing him about the information and 
evidence the VA would seek to provide; (3) informing him about 
the information and evidence he was expected to provide.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Furthermore, the May 2006 letter from the RO further advised the 
Veteran of the elements of a disability rating and an effective 
date, which are assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
Veteran has received all required notice in this case, such that 
there is no error in the content of VCAA notice.    

With regard to the timing of notice, VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini II, 
18 Vet. App. at 120 (2004).  In the present case, the Board sees 
the RO did not provide the Veteran with all VCAA notice prior to 
the February 2006 rating determination on appeal.  But in 
Pelegrini II, the Court also clarified that in these situations 
VA does not have to vitiate that decision and start the whole 
adjudicatory process anew, as if that decision was never made.  
Id.  Rather, VA need only ensure the Veteran receives (or since 
has received) content-complying VCAA notice, followed by 
readjudication of his claims, such that he is still provided 
proper due process.  In other words, he must be given an 
opportunity to participate effectively in the processing of his 
claim.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) recently held that a Statement of 
the Case (SOC) or Supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  In fact, as a 
matter of law, VA may cure a timing of notice defect by taking 
proper remedial measures, such as issuing a fully compliant VCAA 
notice followed by a subsequent SOC or SSOC.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice defect by issuing all additional 
VCAA notice letters prior to readjudicating the case by way of 
the June 2010 SSOC.  Therefore, because VA cured the timing error 
and because the claimant did not challenge the sufficiency of the 
notice, the Board has not erred in finding that VA complied with 
its duty to notify.  Stated another way, VA's issuance of a SSOC 
in June 2010 following the VCAA notice letters cured the timing 
error.  In essence, the timing defect in the notice has been 
rectified, such that there is no prejudicial error in the timing 
of VCAA notice.  Prickett, 20 Vet. App. at 376.  As such, the 
Board concludes prejudicial error in the timing or content of 
VCAA notice has not been established as any error was not outcome 
determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency).  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), VA outpatient 
treatment records, and private medical evidence as identified and 
authorized by the Veteran.  The Veteran has submitted personal 
statements, hearing testimony, argument from his attorney, and 
private medical records.  In addition, the Veteran was afforded 
January 2006 and May 2010 VA examinations with medical opinions 
addressing the etiology of his current low back problems.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As discussed in 
detail below, the Board concludes the May 2010 VA examination 
from a physician's assistant thoroughly and precisely addressed 
the etiology of the Veteran's low back disorder.  In addition, 
VA's attempt to secure post-service National Guard records 
yielded negative responses from the State Adjutant General in 
March 2005 and from the Veteran's National Guard unit in June 
2007.  There is no further basis to secure these records.  
Moreover, the Court in its March 2009 Order and Joint Remand did 
not direct the Board to secure these records.  

Finally, the Board also remanded this case in August 2009 and 
February 2010 for the RO to review additional evidence and for 
the RO to secure a VA examination with an etiology opinion.  
These remands were in light of the Court's March 2009 Order and 
Joint Motion.  The Board is satisfied that there was substantial 
compliance with its August 2009 and February 2010 remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See 
also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only 
substantial compliance, rather than strict compliance, with the 
terms of a Board engagement letter requesting a medical opinion 
is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination more than substantially complied with 
the Board's remand order).  In this respect, the RO secured a 
thorough, probative May 2010 VA examination by a VA physician's 
assistant that considered the factors listed by the Board, and 
the RO then readjudicated the claim in a June 2010 SSOC prior to 
receipt of the appeal at the Board.  Overall, the duty to assist 
has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing disability beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  For the showing of chronic disease in service, (or 
within a presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  
Subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  When the disease 
identity is established (leprosy, tuberculosis, multiple 
sclerosis, etc.), there is no requirement of an evidentiary 
showing of continuity.  Id.  Medical nexus evidence demonstrating 
an etiological link is not necessary to establish service 
connection when evidence, regardless of its date, shows that a 
Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he or she still has the 
same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-
1310 (2008).  See also 38 C.F.R. § 3.303(b).

A Veteran can establish continuity of symptomatology in cases 
where the Veteran cannot fully establish the in-service and/or 
nexus elements of service connection discussed above.  38 C.F.R. 
§ 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a Veteran 
must show "(1) that a condition was 'noted' during service, (2) 
with evidence of post-service continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical 
evidence or lay evidence is sufficient to relate the current 
disorder to the in-service symptomatology depends on the nature 
of the disorder in question, that is, whether the relationship 
and disability are capable of lay observation.  Savage, 10 Vet. 
App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  For continuity of symptomatology, the Board 
cannot determine that lay evidence lacks credibility solely 
because it is unaccompanied by contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  
The Board may, however, consider a lack of contemporaneous 
medical evidence as one factor, among others, in determining the 
credibility of lay evidence.  Id. at 1337.   

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Service connection may be demonstrated by showing direct service 
incurrence or aggravation, as discussed above, or by using 
applicable presumptions, if available.  Combee, 34 F.3d at 1043.  
As to presumptive service connection, some diseases on the other 
hand are chronic, per se, such as arthritis, and therefore will 
be presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of ten 
percent or more within one year after service.  Even this 
presumption, however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and 
lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, 
the Federal Circuit Court recently held that lay evidence, when 
competent, can establish a nexus between the Veteran's disability 
and an in-service disease or injury.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 
F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence 
but may give it whatever weight it concludes the evidence is 
entitled to").  Citing its previous decisions in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
stated in Davidson that it has previously and explicitly rejected 
the view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  See id. at 1316.  
Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would not 
be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and a nexus between the 
present disability and the post-service symptomatology.  Barr, 21 
Vet. App. at 307-09.  But "[t]he type of evidence that will 
suffice to demonstrate entitlement to service connection, and the 
determination of whether lay evidence may be competent to satisfy 
any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. 
at 498.  

In determining whether service connection is warranted, the Board 
shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis - Service Connection

The Veteran maintains that his current low back problems resulted 
from an in-service injury sustained when he slipped on ice and 
hit a steel pole in December 1982.  The Veteran asserts that he 
has experienced low back pain from the time of his military 
service to the present.  He states that he did not receive post-
service treatment for his low back until after 2000 due to lack 
of health insurance.  He still contends that he suffered from low 
back pain, locking of the back, and a burning sensation in his 
left leg ever since his military injury, prior to the occurrence 
of an intercurrent December 2004 MVA.  See May 2006 Notice of 
Disagreement (NOD); March 2010 personal statement on a VA Form 9; 
hearing testimony at pages 4-11; and an April 2009 VA physical 
therapy consult.   

As mentioned, the first and perhaps most fundamental requirement 
for any service-connection claim is proof the Veteran currently 
has the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  In the present case, the May 2010 VA 
orthopedic examiner diagnosed degenerative disc disease at L4-L5 
and L5-S1 with bilateral femoral stenosis.  The January 2006 VA 
examiner rendered a similar diagnosis.  These findings were based 
on VA magnetic resonance imaging (MRI) reports.  In short, there 
is sufficient evidence of a current low back disorder.  
Consequently, the determinative issue is whether this disorder is 
somehow attributable to the Veteran's military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  And it is in this critical respect 
the Veteran's claim fails.

STRs do confirm that the Veteran sustained in-service back 
injuries.  An August 1981 STR shows that the Veteran presented 
for back pain.  He was diagnosed with a muscle strain.  It was 
noted that the muscle strain was due to lifting heavy objects and 
the way the Veteran slept.  Subsequently, a December 1982 STR 
shows that the Veteran slipped on ice and complained of pain in 
his spine area which originated around the sacrum and radiated 
around causing difficulty urinating.  In addition, December 1982 
STRs also reflect that the Veteran had pain radiating to his 
feet, and there was "obvious deformity on inspection."  X-rays 
dated in December 1982 showed a fracture of the L1 right 
transverse process.  In January 1983, the Veteran reported pain 
over the coccyx.  On periodic examination in March 1983, the 
Veteran indicated that he had recurrent back pain on his report 
of medical history.  However, the March 1983 clinical evaluation 
was normal.  In September 1983, the Veteran signed a disposition 
form stating that he did not wish to have a separation 
examination.  

With regard to chronicity during service, the Board acknowledges 
that the Veteran sustained a low back muscle strain and a 
fracture of the L1 right transverse process at different times 
during service.  However, his subsequent March 1983 in-service 
clinical evaluation of the low back was normal.  Thus, his STRs, 
as a whole, do not demonstrate a chronic residual low back 
disorder in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
494-97.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  Subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  Id.  In the 
present case, there is no further diagnosis of a low back muscle 
strain or a fracture of the L1 right transverse process after the 
original injuries occurred, when reviewing either STRs or post-
service private or VA treatment records.  In fact, the May 2010 
VA examiner pointed out recent MRI and X-ray evidence failed to 
find evidence of the earlier in-service fracture of the L1 right 
transverse process, such that there was "resolution of that [in-
service] fracture without a residual pathology."  There is also 
no post-service diagnosis for a low back muscle strain.  Thus, it 
cannot be said that the Veteran had a chronic disease which 
manifested during service and then again "at any later date, 
however remote."  In other words, there has not been a 
combination of manifestations sufficient to identify the disease 
entity post-service.  See 38 C.F.R. § 3.303(b); Groves, 524 F.3d 
at 1309-1310.  

Furthermore, post service, the evidence as a whole does not 
establish continuity of symptomatology of a low back disorder 
since service.  38 C.F.R. § 3.303(b).  In making this 
determination, the Board acknowledges the Veteran's lay 
assertions regarding continuous low back pain and symptoms since 
his discharge from service in 1983.  He maintains that 
immediately after service in 1984 and 1985 he lost jobs due to 
his low back symptoms.  He states that he did not receive post-
service treatment for his low back until sometime after 2000 due 
to lack of health insurance.  He still contends that he suffered 
from low back pain, locking of the back, and a burning sensation 
in his left leg ever since his military injury, prior to the 
occurrence of an intercurrent December 2004 MVA.  See hearing 
testimony at pages 4-11; April 2009 VA physical therapy consult; 
May 2010 VA examination at page 2.  In any event, he is indeed 
competent to report low back pain and other symptoms from the 
time of his military service.  Layno, 6 Vet. App. at 469.  See 
also 38 C.F.R.§ 3.159(a)(2).  

But once evidence is determined to be competent, the Board must 
determine whether the evidence also is also credible.  The 
former, the Court has held, is a legal concept, which is useful 
in determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  See also Layno, supra.  The Veteran's credibility 
affects the weight to be given to his testimony and lay 
statements, and it is the Board's responsibility to determine the 
appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).

In this regard, the first medical evidence of possible treatment 
for a low back disorder in the claims folder is from a June 2000 
VA treatment record which noted pain under the ribs on the left 
side.  It began one and half years prior to June 2000.  It is 
unclear whether this pain was indicative of a low back disorder, 
but in any event it began approximately 15 years after discharge 
from service.  The next post-service record of definitive 
treatment for a low back disorder is from private treatment 
records dated in December 2004, after a MVA.  A December 2004 MRI 
assessed a disc herniation at L5-S1 and bilateral foraminal 
stenosis at L4-L5 and L5-S1.  This was approximately 20 years 
after discharge.  Regardless, the Board cannot determine that lay 
evidence of continuity of symptoms lacks credibility solely 
because it is unaccompanied by contemporaneous medical evidence.  
Buchanan, 451 F.3d at 1336-37.  The Board may, however, in the 
present case consider a lack of contemporaneous medical evidence 
for at least 15 years post-service as one factor in determining 
the credibility of lay evidence.  Id. at 1337.  

But most importantly, there are several other factors present 
that weigh against the Veteran's credibility as to his lay 
assertions of continuity of symptoms.  Credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony."  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board 
emphasizes that personal interest may affect the credibility of 
the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
As such, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence it finds 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 
891, 895 (W. Va. 1992).  

In this respect, the Board acknowledges that December 2004 and 
January 2005 private treatment records from Dr. C.W.K., MD., 
assess that the Veteran's degenerative disc disease preexisted 
the intercurrent MVA accident in December 2004.  In addition, the 
January 2006 VA examiner came to a similar conclusion due to the 
presence of degenerative changes in the Veteran's low back at the 
age of the 41.  Thus, this evidence does lend some limited 
support to continuity of symptoms prior to the December 2004 MVA.  
However, the probative value of this evidence with regard to 
continuity of symptoms after discharge from service is rather 
limited since neither the private physician nor the VA examiner 
surmised how long these degenerative changes were present after 
discharge from service in 1983 or whether the degenerative 
changes are in fact related to any in-service injury.  

Moreover, the Veteran's lay assertions of continuity of 
symptomatology after discharge in 1983 are directly contradicted 
by other VA medical evidence.  That is, to the extent the Veteran 
could argue that a June 2000 VA treatment record for notation of 
pain under the ribs on the left side is equivalent to low back 
pain, it was documented this pain only began one and half years 
prior to June 2000.  There was no mention of continuity of 
symptoms since service.  Further, no other VA treatment records 
from 2000 assess a low back disorder.  Most significantly, 
however, a VA treatment record dated in November 2004, one month 
prior to the December 2004 MVA, reflected that there was no back 
pain upon flexion or extension, and normal lower extremity 
reflexes with normal neurological findings.  The Veteran did not 
mention any low back pain at that time, and no assessment was 
made for a low back disorder.  He only reported low back pain one 
month later after his December 2004 MVA.  In short, this evidence 
of record is not consistent with, and in fact directly 
contradicts, his lay assertions as to continuity of symptoms.  
His personal interests also becomes a factor once the evidence of 
record is inconsistent with his lay assertions.  In summary, the 
Veteran's lay assertions are less credible and persuasive in 
light of these factors.  

Therefore, overall, in-service and post-service medical and lay 
evidence of record does not demonstrate continuity of any in-
service symptomatology seen.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. at 496-97.  Likewise, since there is no objective 
indication of arthritis of the low back within one year after 
service, the Veteran is not entitled to application of the 
presumptive provisions either.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Arthritis, incidentally, must be 
objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Moreover, competent medical opinions of record provide evidence 
against a finding of a nexus between the Veteran's current low 
back disorder and his period of active service.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Specifically, in a March 2005 statement, Dr. M.R.P., MD., a VA 
physician, stated the Veteran had multiple body injuries 
including two herniated discs in the lumbar region, and he wrote 
that all of the Veteran's problems are a direct result of 
injuries sustained in the motor vehicle accident in December 
2004.  This opinion did not provide any further analysis, so it 
is entitled to only limited probative value.  

The Veteran also underwent a VA examination by a nurse 
practitioner and a physician in January 2006.  At the 
examination, the examiners initially stated that the degenerative 
lumbar condition is at least as likely as not caused by or a 
result of his military injury.  As rationale for the opinion, the 
examiners went on to state that due to the age of the Veteran and 
the presence of the degenerative changes at age 41, it can be 
inferred there was a low back condition present prior to the 
December 2004 MVA.  The examiners went on to state that the 
Veteran's " L5-S1 annular tear impinging on the thecal space 
anteriroly [sic]" is at least as likely due to the 2004 MVA that 
occurred.  A  February 2006 addendum from these same examiners 
clarified that it is not likely the lumbar degenerative disc 
disease is due to the in-service L1 fracture.  The examiners 
attributed the lower degenerative process of the Veteran's lower 
spine to factors such as obesity, smoking, a decrease in 
exercise, and aging.  So the ultimate opinion of these examiners 
was against the Veteran's claim for service connection.  However, 
since the January 2006 examination and February 2006 addendum are 
not consistent, this opinion is entitled to only limited 
probative value against the claim.  

In light of the Court's March 2009 instructions, the Board 
secured another VA medical examination and opinion in May 2010 
from a VA physician's assistant.
The examiner noted that X-rays and MRI's reveal that the 
Veteran's in-service fracture resolved without a residual 
pathology.  The examiner remarked that degenerative disc disease 
is a misnomer and is in fact part of the aging process 
accelerated by inactivity and obesity.  The examiner did not find 
there was evidence of chronicity.  The examiner reflected that 
the February 2006 VA addendum was correct since there is 
objective evidence of resolution of the in-service fracture in 
the lumbar spine, and the Veteran's current degenerative process 
in the lumbar spine is exacerbated by risk factors such as aging 
and morbid obesity.  Although a review of the May 2010 VA 
examination report reveals that the VA examiner documented the 
Veteran's assertions regarding continuity of symptoms since 
discharge, the VA examiner still did not corroborate the 
Veteran's lay assertions regarding continuity of symptoms.  The 
examiner cited the pertinent VA treatment record (dated November 
18, 2004 but mistakenly dated as September 18, 2004 by the 
examiner), which revealed no low back problems.  In this vein, 
the Board has also determined, as discussed above, that the 
Veteran's lays assertions regarding continuity of symptoms are 
not particularly probative or credible.  In short, the May 2010 
opinion was thorough, supported by an explanation, based on a 
review of the claims folder, and largely supported by the 
evidence of record.  The Board finds this opinion is entitled to 
great probative weight against the claim.  

The Board acknowledges that the physician's assistant who 
conducted the May 2010 VA examination was not an orthopedist.  
Nonetheless, VA medical examinations do not need to be conducted 
by examiners with any particular expertise or specialty in order 
to comply with the duty to assist; rather, the regulations and 
case law establish that VA medical examinations need only be 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) 
(citing 38 C.F.R. § 3.159(a)(1)).  The Board may assume a VA 
medical examiner is competent.  Id.  See also Rizzo v. Shinseki, 
580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to 
present affirmative evidence of a VA physician's qualifications 
during Board proceedings, absent a challenge by the Veteran); 
Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears 
the burden of persuasion to show that the Board's reliance on an 
examiner's opinion was in error).  Nothing suggests that the May 
2010 VA examiner was not competent to perform the required 
examination and testing.  There is no reason for deeming the 
examination to be inadequate.  Again, this opinion was thorough, 
supported by an explanation, and based on an extensive review of 
the claims folder including the previous medical opinions of 
record.  It is thus entitled to significant probative value, and 
provides strong evidence against the claim.  

The Board emphasizes that although the Veteran is competent to 
report any symptoms he previously or currently has as to his low 
back disorder, he is not competent to render an opinion as to the 
medical etiology of his currently diagnosed degenerative disc 
disease at L4-L5 and L5-S1 with bilateral femoral stenosis, 
because diagnosing this particular disorder requires medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(1)-(2); 
Jandreau, 492 F.3d at 1377.  In this respect, "[t]he type of 
evidence that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may be 
competent to satisfy any necessary evidentiary hurdles, depends 
on the type of disability claimed."  Barr, 21 Vet. App. at 308.  
The Veteran does not meet any of the three exceptions for 
competent lay evidence as listed under Jandreau.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a low 
back disorder, to include IVDS, so there is no reasonable doubt 
to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

ORDER

Service connection for a low back disorder, to include IVDS, is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


